Taliaferro, J.
This suit was brought in the Parish Court of Iberia against the executor of Leonard J. Smith, deceased, upon three several promissory notes, each for the sum of three thousand dollars, with interest, and secured -by mortgage on a tract of land in that parish. The defendant filed an exception to the jurisdiction of the court, which being overruled, he answered, and the ease going to trial, judgment was rendered as prayed for, and the defendant has appealed.
The exception should have been sustained. See the ease of Swan v. Gayle, decided at the late term of this court at Monroe, 21 An. page 478.
It is therefore ordered, adjudged and decreed that the judgment of the Parish Court be annulled, avoided and reversed. It is further ordered that this suit be dismissed at plaintiff's costs.